Title: Motion on Instruction to George Washington, [7–8 November] 1782
From: Madison, James
To: Washington, George


[7–8 November 1782]
On Mature deliberation on all the papers which had been referred to the Committee respecting the murder of Capt: Huddy, the British officer allotted as the subject of retal[i]ation for the murder and to the trial of Lippencut as the perpetrator thereof[,] It is deemed expedient & accordingly resolved that the Commander in cheif be directed to set at liberty the said British officer Resolved that the Com in Chief be instructed to call in the most pointed terms on the British Commander at N. Y. to fulfil his engagement contained in his letter of the 13 day of Aug: last “to make further inquisition into the Murder of Cap Huddy & to pursue it with all the effect wch. a due regard to Justice will admit.”
